Title: To George Washington from Walter Livingston, 3 September 1782
From: Livingston, Walter
To: Washington, George


                  
                     Sir
                     Fish Kill Sept. 3d 1782
                  
                  In compliance with your Excells. request to know the State of our Magazines I have enquired of Mr Joshua Sands who informed me there was 160 bb: of Salt Beef, 77 of Pork, 26 of Vinegar, 17 of Soap & 7 of Salt—Whiskey there is none neither is there any expected.  I ordered two Hhds of West India Rum and 53 Tierces of French Rum to be sent on from Morristown together with 1 Box of Soushong and 4 Box of Bohea Tea, 9 Boxes of Sugar and about 150 Br of Coffee which articles will be at Kings ferry this week—From a conversation I had each evening with Mr Bacon one of the Beef Contractors he left me no room to doubt but that, that article could be plentifully Supplied.
                  There is not more flour than will Supply the Troops twelve days including 460 bb: at Morristown which I ordered Mr Erskine who had them in charge to send on immediately which I have sent him word not to delay them a moment, part of that quantity may be at Kings ferry by tomorrow evening—There is very little Flour in this State to be purchased at present occasioned by the extreme drought—Col. Lovrey informed me that there was no flour to be had in Jersey—Philadel. is the only market from whence it can be procured for a precent Supply and the Contractors have not cash  and forward it from that place.  I have wrote to Mr Richardson Sands to purchase 500 bb: at that place and send it to Morristown—If Mr Morris will furnish him with Money or Credit it can be done otherwise it will be out of his power—These 500 bb: will be a Supply for Six days and may be here before what is on hand is expended and in the mean time the Contractors will purchase all that can be procured in this State in full confidence of receiving a Supply of cash from Mr Morris—If Your Excellency thinks this Supply too Scanty, its my wish that a quantity be ordered from Philadel: that may be deemed adequate to your wishes.
                  If the Public Teams could meet the Teams that will bring in the flour from Trentown, no time would be lost.  The Trentown Teams will Cart no farther than Morristown—If the Public is to pay any part of the Cartage so much will be saved, if not the Contractors can be charged with the expence.
                  I have taken the liberty to enclose you my letter to Mr Sands and request it may be sent by your Express.  Your Excells. Most Obt Humle Servt
                  
                     Walter Livingston
                  
               